On Motion for Rehearing.
Counsel for appellant cites Harvey v. Lissner, 124 Ga. App. 448, 449 (3) (184 SE2d 184), for the proposition that this case should be tried by a jury "at the first term following the filing of the appeal.” It is noted if the case is heard on appeal solely as to questions of law, "it shall be heard before the court sitting without a jury as soon as practicable but not later than 40 days following the date on which the appeal is filed with the clerk of the superior court.” Here the appeal was filed on January 27, 1976. The court rendered a final judgment on March 30, 1976, recorded in the office of the clerk on 2nd April, 1976. The court rendered its judgment as presented solely on questions of law. We find no issues of fact to be determined by a jury. While the 40 day rule may have been violated, we have no way of determining from the record as to the date following the filing of the appeal in the superior court that the lower court began its hearing into the matter. The statute, Code Ann. § 92-6912 (Ga. L. 1972, pp. 1094, 1095 — major revision; 1973, pp. 709, 710; 1974, pp. 609, 610) is in derogation of the common law which requires strict construction. It does not state when a decision must be reached in the matter, but only that the court shall hear it "as soon as practicable but not later than 40 days following the date on which the appeal is filed.” We refuse to hold, from the state of the record, that Harcey v. Lissner, 124 Ga. App. 448, 449 (3), supra, requires us to reverse and dismiss the appeal to the superior court because the law was not complied with in this instance.
For the above reason, as well as those set forth in the *501opinion, the judgment previously rendered is adhered to.

Motion for rehearing denied.